The plaintiff in error filed an action against John L. Hill and another. Judgment was entered against both defendants. John L. Hill alone appeals and has filed a petition in error with case-made attached. On January 26, 1940, he filed a brief, and the authorities therein cited reasonably sustain the position that the court erred in rendering judgment for the plaintiff against the said defendant Hill. No brief has been filed by the defendant in error. As announced by this court in Oklahoma City v. Blondin, 163 Okla. 276, 21 P.2d 1053, together with many other cases, it is not the duty of this court to search the record to find some theory to sustain the judgment where no brief has been filed by the defendant in error and the authorities cited by the plaintiff in error reasonably sustain the allegations of the petition in error.
The cause is therefore reversed and remanded, with directions to vacate the judgment of the plaintiff against the defendant John L. Hill.
BAYLESS, C. J., and RILEY, OSBORN, GIBSON, and DAVISON, JJ., concur.